Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – depicted in Figs. 1-6D
Species 2 – depicted in Figs. 7A-7C
Species 3 – depicted in Figs. 8A-8D
Species 4 – depicted in Figs. 9-11B
Species 5 – depicted in Fig. 12
Species 6 – depicted in Figs. 13-15
If Species 1, 2, 4, or 6 is elected, Applicant is required to further elect one of the following subspecies:
Subspecies 1A - depicted in Fig. 4
Subspecies 1B - depicted in Fig. 5
Subspecies 2A - depicted in Fig. 7B
Subspecies 2B - depicted in Fig. 7C
Subspecies 4A - depicted in Figs. 9-10
Subspecies 4B - depicted in Figs. 11A-11B
Subspecies 6A – depicted in Fig. 13
Subspecies 6B – depicted in Fig. 14
Subspecies 6C – depicted in Fig. 15
The species are independent or distinct because:
Species 1 illustrates a protective garment made of an electrically conductive fabric and comprising a grounding strap with a weighted end;
Species 2 illustrates a protective garment made of an electrically conductive fabric and comprising a grounding strap with a lower end attached to a heel portion of a shoe;
Species 3 illustrates a protective garment assembly comprising a top, a pair of pants, and a pair of shoes, wherein the top and pants are electrically connected by electrically conductive fabric strips, and wherein the pants and shoes are electrically connected by ground discharge rings;
Species 4 illustrates a protective garment made of a moisture absorbent fabric and comprising an electrically conductive fabric strip; 
Species 5 illustrates a backpack having electrically conductive fabric portions and a detachable, electrically conductive belt with a buckle; and
Species 6 illustrates a head covering having electrically conductive portions.
Furthermore:
Subspecies 1A illustrates an electrical connection comprising a cloth assembly, a grounding strap made of a flexible conductor, and a weighted end;
Subspecies 1B illustrates an electrical connection comprising a cloth assembly forming the grounding strap, no additional flexible conductor, and a weighted end;
Subspecies 2A illustrates a grounding strap attached to and terminating at a heel portion of a shoe;
Subspecies 2B illustrates a grounding strap attached to a heel portion of a shoe and having a tail end of the strap extending from the heel portion of the shoe;
Subspecies 4A illustrates a sleeveless protective garment having an electrically conductive fabric strip attached vertically along the garment; 
Subspecies 4B illustrates a sleeved protective garment having an electrically conductive fabric strip detachably attached at a plurality of locations to the garment, further comprising a detachable, electrically conductive belt with a buckle;
Subspecies 6A illustrates a helmet made of conductive material and including a grounding strap;
Subspecies 6B illustrates a helmet comprising an outer conductive material layer, and inner layers forming a heat resistant layer and a waterproof layer; and
Subspecies 6C illustrates a protective head covering having a conductive material portion, a low-conductivity or non-conductive shield/visor, and a protective drape.
In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the pending claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:
a.    The inventions have acquired a separate status in the art in view of their different classification;
b.    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.    The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d.    The prior art applicable to one invention would not likely be applicable to another invention
e.    The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include i) an election of a species/subspecies to be examined even though the requirement may be
traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/subspecies or grouping of patentably indistinct species/sub specie s.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species and subspecies election being involved, with no clear association between the identified distinct species/subspecies and pending claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732